   Case: 4:19-cv-00548-SRC Doc. #: 52 Filed: 10/15/19 Page: 1 of 2 PageID #: 222



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 RAHKSPAUL (“BEN”) DOGRA,                                  )
                                                           ) Case No. 4:19-cv-00548 (SRC)
                                    Plaintiff,             )
                                                           )
                             v.                            )
                                                           )
ROBERT GRIFFIN, III,                                       )
                                                           )
                                    Defendant.             )



     MEMORANDUM TO COURT REGARDING DOCUMENT FILED UNDER SEAL

        As directed by the Court on October 11, 2019 (Dkt. No. 50), defendant Robert Griffin, III

(“Defendant”) is not aware of any basis for sealing Document No. 46-1.

DATED: October 11, 2019                      Respectfully submitted,

                                             HUSCH BLACKWELL LLP

                                                 Josef S. Glynias, #54974MO
                                                 Kyle P. Seelbach, #60382MO
                                                 190 Carondelet Plaza, Suite 600
                                                 St. Louis, MO 63105
                                                 P: (314) 480-1500
                                                 F: (314) 480-1505
                                                 josef.glynias@huschblackwell.com
                                                 kyle.seelbach@huschblackwell.com

                                             MEISTER SEELIG & FEIN, LLP

                                                     /s/ Kevin Fritz
                                                 Mitchell Schuster (admitted pro hac vice)
                                                 Kevin Fritz (admitted pro hac vice)
                                                 125 Park Avenue, 7th Floor
                                                 New York, NY 10017
                                                 P: (212) 655-3500
                                                 F: (212) 655-3535
                                                 ms@msf-law.com
                                                 kaf@msf-law.com

9193/1/7768092.v1                                1
   Case: 4:19-cv-00548-SRC Doc. #: 52 Filed: 10/15/19 Page: 2 of 2 PageID #: 223



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 11, 2019 the foregoing document was

 filed electronically with the Clerk of Court and served by operation of the Court’s electronic filing

 system upon all counsel of record in this case participating in Electronic Case Filing.



                                               By:    /s/ Kevin Fritz______________
                                                        Kevin Fritz
                                                      Attorney for Robert Griffin, III




9193/1/7768092.v1                                2
